Citation Nr: 0843773	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Private 
Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2005 Order, the Court 
endorsed an August 2005 joint motion for remand, vacated the 
March 2005 Board decision that denied service connection for 
PTSD, and remanded the matter for compliance with the 
instructions in the joint motion.  The Board subsequently 
remanded this case in March 2006 for further development.  It 
returns now for appellate consideration.

In March 2005, the case was before the Board on appeal from a 
May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the veteran's claim of entitlement to service 
connection for PTSD.

Pursuant to his request, the veteran was scheduled for a 
hearing before the Board in August 2004.  The veteran failed 
to report for this hearing and has not indicated that he 
wishes to reschedule.  As such, the Board may proceed with 
appellate review.


FINDING OF FACT

The veteran does not currently have a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The veteran is seeking service connection for PTSD.  For the 
reasons set forth below, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In accordance with the joint remand, VA obtained the 
veteran's service medical records.  Those records show no 
complaints of or treatment for any psychiatric disorder.  No 
relevant complaints were identified, and clinical evaluation 
upon separation from service in 1968 was normal. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  

The veteran contends that he has PTSD as a result of alleged 
in-service stressors.  The Board, however, finds that the 
veteran has failed to submit any competent medical evidence 
demonstrating a current diagnosis of PTSD.  In the course of 
developing the present claim, the RO obtained, or made 
reasonable attempts to obtain, all post-service treatment 
records identified by the veteran.  A review of the records 
obtained from Druid City Hospital, Crestview Treatment 
Center, Taylor Hardin Secure Medical Facility, and Bullock 
Correctional Facility reveals a variety of psychiatric 
diagnoses, including dysthymic disorder and major depression, 
as well as other diagnoses of mixed substance abuse, 
inadequate personality, and pedophilia.  There is no medical 
evidence indicating that the veteran has been treated for or 
diagnosed with PTSD.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  Here, 
although the medical evidence of record shows diagnoses of 
dysthymic disorder and major depression, they do not reflect 
a current diagnosis of PTSD.  In light of the foregoing, the 
Board concludes that the veteran does not currently have a 
diagnosis of PTSD.

The Board acknowledges that the veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., that he 
suffers from extreme stress, uses alcohol and drugs, and has 
been suicidal at times.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  The veteran as a lay person, however, 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, while the veteran is competent to report 
what he experiences, he does not have medical expertise and 
cannot provide a competent opinion regarding diagnosis and 
causation.  In this regard, the veteran is not competent to 
state that he in fact suffers from PTSD.  Although the 
veteran reports that he suffers from extreme stress, the 
evidence of record does not show that he has a medical 
diagnosis of PTSD.  Without such a diagnosis, the veteran's 
claim fails to meet the requirements for service connection.  
See 38 C.F.R. § 3.304(f).

Given that there is no evidence of a current PTSD diagnosis, 
the Board concludes that service connection for PTSD is not 
warranted.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).



II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in December 2002 and February 
2004 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  
These letters, in aggregate, advised the veteran what 
information and evidence was needed to substantiate his claim 
herein and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  He was specifically advised that it was his 
responsibility to support the claim with appropriate 
evidence.  Finally, the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.

Subsequent to the issuance of the February 2004 letter, the 
veteran's claim was readjudicated in an October 2008 
Supplemental Statement of the Case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and service 
personnel records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claims file includes the responses from J. 
Hart, M.D. and Kilby Correctional Facility indicating the 
veteran's records were not available.  Notice of these 
negative replies as well as the lack of response from Draper 
Correctional Facility has been provided to the veteran.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  In fact, he has been represented by a private 
attorney since 2005, and at no time over the past few years 
has the veteran or his attorney identified any evidence they 
wanted VA to obtain, even though the lack of a medical 
diagnosis of PTSD was also the basis of the Board's prior 
denial. 

Although an examination or an opinion was not obtained in 
connection with the veteran's claim of service connection for 
PTSD, the Board finds that VA was not under an obligation to 
provide an examination, as such is not necessary to make a 
decision on the claim.  Specifically, the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  Here, there is no evidence of an in-service 
psychiatric disability, and the record does not reflect a 
current diagnosis of PTSD.  Accordingly, the Board concludes 
that an examination was not required in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


